                                           Case 4:18-cv-03451-JST Document 69 Filed 05/11/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ATARI INTERACTIVE, INC.,                           Case No. 18-cv-03451-JST
                                                           Plaintiff,
                                   8
                                                                                            ORDER GRANTING IN PART AND
                                                 v.                                         DENYING IN PART MOTION TO FILE
                                   9
                                                                                            UNDER SEAL
                                  10     REDBUBBLE, INC.,
                                                                                            Re: ECF No. 63
                                                           Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Atari Interactive, Inc. moves to file certain documents under seal, including

                                  14   documents designated as confidential by Defendant Redbubble, Inc. ECF No. 63. Redbubble has

                                  15   filed a declaration in support of sealing. ECF No. 67.

                                  16          After reviewing the parties’ supporting declarations, the Court finds that the parties have

                                  17   shown compelling reasons to seal certain portions of the filed brief and accompanying exhibits,

                                  18   and that those proposed redactions are narrowly tailored. See Kamakana v. City & Cty. of

                                  19   Honolulu, 447 F.3d 1172, 1178-79 (9th Cir. 2006); Civil L.R. 79-5(b). Other proposed redactions

                                  20   do not meet these requirements, and the motion to seal those portions will be denied. The Court

                                  21   rules as follows:

                                  22
                                            Document Containing              Evidence Offered in Support
                                                                                                                    Court Order
                                  23        Confidential Material                     of Sealing

                                  24    Declaration of Frederic             Venezia Decl. ¶ 4 (ECF No.     Granted as confidential
                                        Chesnais ¶ 20 (disclosing           63-1)                          business information.
                                  25    licensing revenue) and
                                        Exhibit E (licensing
                                  26    agreements)

                                  27    Declaration of Keith J.             Masur Decl. ¶ 3 (ECF No. 67)   Granted in part and denied in
                                        Wesley, Exhibit A-2                                                part. The sealing request is
                                  28    (Redbubble chart showing                                           not narrowly tailored.
                                             Case 4:18-cv-03451-JST Document 69 Filed 05/11/20 Page 2 of 3




                                   1         Document Containing      Evidence Offered in Support
                                                                                                             Court Order
                                             Confidential Material             of Sealing
                                   2    designs sold on website)                                    Redbubble seeks to seal the
                                                                                                    exhibit because it “contains
                                   3                                                                personally identifying
                                                                                                    information, including email
                                   4                                                                and home addresses and
                                                                                                    financial information, for
                                   5                                                                users of the Redbubble
                                                                                                    website.” ECF No. 67 ¶ 3.
                                   6                                                                The Court grants sealing of
                                                                                                    such information. However,
                                   7                                                                the exhibit contains additional
                                                                                                    information for which
                                   8                                                                Redbubble does not seek
                                                                                                    sealing. That information
                                   9                                                                must be filed in the public
                                                                                                    record.
                                  10
                                        Declaration of Keith J.       Masur Decl. ¶ 4               Denied. Redbubble withdrew
                                  11    Wesley, Exhibit B (Excerpts                                 its confidentiality designation
                                        from deposition of Arnaud                                   except as to three pages. The
                                  12    Deshais)                                                    Court has reviewed those
Northern District of California
 United States District Court




                                                                                                    pages and does not find the
                                  13                                                                information (Mr. Deshais’s
                                                                                                    employment history and
                                  14                                                                purchase experience with
                                                                                                    Redbubble) to be sealable.
                                  15
                                        Declaration of Keith J.       Masur Decl. ¶ 5               Denied. Redbubble withdrew
                                  16    Wesley, Exhibit D (Excerpts                                 its confidentiality designation.
                                        from deposition of James N.
                                  17    Toy)
                                  18    Declaration of Keith J.       Masur Decl. ¶ 6               Granted as confidential
                                        Wesley, Exhibit D (Exhibits                                 business information.
                                  19    1044, 1049, and 1054 to
                                        deposition of James N. Toy)
                                  20
                                        Atari’s motion for summary                                  Granted in part and denied in
                                  21    judgment to the extent it                                   part, in accordance with the
                                        quotes or paraphrases the                                   above rulings.
                                  22    above material
                                  23

                                  24   ///
                                  25   ///
                                  26   ///
                                  27   ///
                                  28   ///
                                                                                   2
                                           Case 4:18-cv-03451-JST Document 69 Filed 05/11/20 Page 3 of 3




                                   1          Pursuant to Civil Local Rule 79-5(f), Atari shall file updated documents in accordance

                                   2   with the above rulings within seven days of the date of this order.

                                   3          IT IS SO ORDERED.

                                   4   Dated: May 11, 2020

                                   5                                                   ______________________________________
                                   6                                                                  JON S. TIGAR
                                                                                                United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                  28
                                                                                         3
